OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed without costs, petition *215reinstated and judgment of possession awarded in favor of petitioner.
The evidence adduced upon the trial established that the petitioner had terminated the monthly lease for the parking space at least partially based upon the fact that the respondent had failed to pay the rental which had accrued subsequent to his discharge in bankruptcy. Since the respondent failed to demonstrate that in doing so, the board of managers of the condominium association was not acting for the purposes of the association, within the scope of its authority and in good faith, judicial review of the propriety of the board’s action is not available (Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 538).
Kassoff, P. J., Aronin and Chetta, JJ., concur.